Citation Nr: 1400058	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-44 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back condition, diagnosed as a congenital of the lumbar spine with minimal arthritis.

2.  Entitlement to service connection for a low back condition, diagnosed as a congenital of the lumbar spine with minimal arthritis.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for traumatic arthritis of the right arm.

4.  Entitlement to service connection for traumatic arthritis of the right arm.

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for traumatic arthritis of the right leg.

6.  Entitlement to service connection for traumatic arthritis of the right leg.

7.  Entitlement to service connection for a right ankle condition.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression and as secondary to pain from service-connected and claimed disabilities.


REPRESENTATION

Appellant represented by:	Kenneth A. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In July 2009, the RO denied service connection for a right ankle disability and found that new and material evidence had not been submitted to reopen the Veteran's previously denied claims of entitlement to service connection for a low back condition and traumatic arthritis of the right arm and right leg.  In April 2011, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).

In January 2013, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  Additional evidence was submitted in January 2013, accompanied by a waiver of initial RO consideration.  The Board accepts this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

Although the claim for service connection for a psychiatric disability was originally characterized as entitlement to service connection for PTSD, VA treatment records show diagnostic impressions of depression, anxiety, and substance abuse and dependence disorders.  Also, at the hearing, the Veteran's attorney clarified that the Veteran is claiming service connection for anxiety and depression due to pain from service-connected disability.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The August 2010 claim for service connection included a claim for a compensable evaluation for service-connected healed fracture of the right wrist, however, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The de novo issues of entitlement to service connection for a low back condition, traumatic arthritis of the right arm and right leg, an acquired psychiatric disorder, and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO declined to reopen the Veteran's claims for entitlement to service connection for a low back condition and traumatic arthritis of the right arm and right leg because the evidence of record failed to show a chronic low back condition other than a congenital or developmental condition or that the claimed disabilities were chronic disabilities incurred in or aggravated by the Veteran's active service.

2.  The additional evidence associated with the claims folder subsequent to the May 2008 rating decision relates to an unestablished fact (non congenital or developmental and chronic conditions incurred in or aggravated by service) that is necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1. The May 2008 rating decision which denied the Veteran's service connection claims for a low back condition and traumatic arthritis of the right arm and right leg is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2. Since the May 2008 rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for a low back condition and traumatic arthritis of the right arm and right leg.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In view of the Board's favorable decisions to reopen and remand the claims for service connection for a low back condition and traumatic arthritis of the right arm and right leg, further assistance is unnecessary to aid the Veteran in substantiating the claims.

Petition to Reopen Previously Denied Claims

The Veteran seeks entitlement to service connection for a low back condition and traumatic arthritis of his right arm and right leg.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection for the claimed disabilities has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO originally denied the Veteran's claims for service connection for a low back condition and traumatic arthritis of the right arm and right leg in a May 2008 rating decision.  The RO determined that there was no evidence of a chronic back condition, not congenital or developmental in nature, that was incurred in or aggravated by service.  The RO also determined that there was no evidence of a chronic right arm or right leg condition that was incurred in or aggravated by service, nor was there evidence that arthritis had manifested to a compensable degree within one year of the Veteran's discharge from service.  The Veteran did not appeal, and the May 2008 decision became final.  38 C.F.R. §§ 3.104, 20.1103.  

At the time of the May 2008 rating decision, the evidence of record included: the Veteran's available service treatment records; limited post-service VA treatment records from the Jackson VA Medical Center, which included a May 1997 lumbar spine x-ray and a February 2008 discharge summary pertaining to alcohol dependence; and a report of an April 2008 VA spine examination.

As to the claimed low back condition, the Veteran's service treatment records show multiple lumbar strains in August 1972, June 1973, and January 1974.   In March 1974, he sustained a lumbar spine injury on lifting landing gear into a truck.  Thereafter, he was seen multiple times almost monthly for complaints and treatment of low back pain and lumbar muscle spasm.  X-ray on sustaining the low back injury in March 1974 showed an initial diagnosis of spina bifida occulta and was read as "otherwise negative."  Subsequent x-ray examinations of the lumbar spine showed degenerative changes of the L5 disc in April 1974, lumbarization of S1 with partial synchondrosis in May 1974, and partial sacralization of L5 with diagnostic impression of a transitional vertebra in July 1974.  

As to the claims for traumatic arthritis of the right leg, the Veteran's service treatment records show that he sustained an inversion injury of an unidentified lower extremity in April 1972.  He was given an ace wrap and crutches and advised to return for x-ray the following morning.  There is no indication in the available service treatment records that any follow-up or x-ray examination was performed.  In September 1973, he complained of right knee pain without history of trauma.  In November 1973, he sustained right knee trauma when a man fell on it during a football game.  Crepitus was noted on examination and he was given a splint and restricted from weight bearing activities for one week.  In April 1975, the Veteran sustained a right ankle sprain.  X-rays were negative for fracture at the time, however, a subsequent service record states that the April 1975 x-ray report noted slight lateral widening of the tibia talar joint suggestive of a ligament injury.  An orthopedic evaluation was ordered, however, the Veteran's available service treatment records are negative for any indication that an orthopedic evaluation was performed.  

As to traumatic arthritis of the right arm, service treatment records show casting of the Veteran's right arm from late July 1973 to late August 1973.

Despite the numerous musculoskeletal injuries noted above, the Veteran's separation examination in June 1975 shows that the Veteran's spine and other musculoskeletal system were found to be normal on clinical evaluation.   

The May 1997 lumbar spine x-ray noted a clinical history of back pain.  Findings were significant for a transitional segment at the lumbosacral junction and early hypertrophic degenerative changes.

Limited VA treatment records contained a problem list, which included diagnosis of "osteoarthritis."  A February 2008 discharge summary showed that the Veteran reported injuries included two prior right leg fractures.

On VA Spine examination in April 2009, the examiner stated that the Veteran was treated for low back pain on several occasions during his active service and that he did well following discharge but had complained of increased low back pain over the past several years.  It was noted that there was no traumatic or direct injury to the low back.  It was noted that he was previously an oil field worker and his job was laying board roads.  X-ray showed a transitional S1 vertebra and mild anterior spurring of L5.  The examiner diagnosed a congenital anomaly with minimal arthritic changes consistent with age and opined that such diagnosis is less likely that not related to lumbar sprains during the Veteran's active service.

Additional evidence received since the May2008 rating decision includes ongoing VA treatment records, treatment records and reports of examination from the Social Security Administration (SSA), an August 2008 VA joints examination pertaining to a service-connected right wrist disability, and statements and testimony of the Veteran.  

During the August 2008 VA joints examination, the Veteran stated that he sustained multiple fractures of all of his extremities during service.  He reported involvement in several accidents, including a motorcycle accident.  He could not recall the details of the accident, however, he reported fracture of his right arm and he recalled it being casted for several weeks.  

Ongoing VA treatment records show diagnosis of osteoarthritis with multiple complaints of pain in the low back and knees.

Records received from the SSA show that the Veteran has been found to be disabled due to a low back disability which he related to his military service in a January 2005 disability examination.  X-ray examination at that time was significant for findings of degenerative changes, exaggerated lordosis, and an old compression fracture at L5.  There was no mention of a congenital defect of the spine.

At the January 2013 hearing, the Veteran testified as to his low back condition that he did not have any pain or condition of any kind prior to service, nor had be ever been advised that he had any congenital abnormality of his spine prior to service.  In fact, prior to service he worked a labor intensive job bagging coal without any problem or complaint pertaining to his back.  On enlistment examination he was found to be fit for enlistment and he served on active duty for approximately 2 years prior to onset of any complaint, finding, or diagnosis pertaining to his low back.  The Veteran's attorney observed that post-service examinations for SSA disability are negative for any finding or diagnosis of a congenital anomaly of the spine.  

As to his claimed traumatic arthritis of the right arm and right leg, the Veteran attributed the claimed conditions to his involvement in a motorcycle accident during service with trauma to his right side.  He reported current diagnoses of arthritis of his right arm and right leg.  He testified that following his discharge from active service, he did not have health insurance so he self-medicated pain in his back, right arm and right leg with alcohol, drugs, and pain medication.  He reported initial treatment for the claimed disabilities at the Jackson VAMC and Meridian CBOC around 2000.

The additional VA treatment records and examination report, records received from the SSA, and the Veteran's statements and testimony, received since the May 2008 rating decision relate to an unestablished fact (whether the Veteran has current (non congenital) low back, right leg and right arm disabilities that may be related to events or injuries sustained during active military service) and that is necessary to substantiate each of the claims.  The additional records and testimony are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the claims.

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection for a low back condition and traumatic arthritis of the right arm and right leg are reopened.  38 C.F.R. § 3.156.

Although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

New and material evidence has been received, and the claims for entitlement to service connection for a low back condition and traumatic arthritis of the right arm and right leg are reopened.  


REMAND

Reopening the claims for service connection for a low back condition and traumatic arthritis of the right arm and right leg does not end the inquiry.  A determination on the merits is still required.  For reasons explained below, additional development is needed before the Board renders a decision all issues on appeal.  

As noted above, the Veteran claims to have received VA treatment for his claimed disabilities as early as 2000.  However, with the exception of a 1997 spine x-ray, earliest post-service VA clinical treatment records associated with the claims file are dated in 2008.  Accordingly, VA treatment records from the Jackson VAMC and Meridian CBOC dating prior to 2008 must be requested and associated with the claims file.  

Low Back

During the January 2013 Videoconference hearing, the Veteran's attorney suggested that service treatment records from the U.S. Naval Hospital in Long Beach California appear to be incomplete pertaining to traction treatment received for low back complaints.  The Veteran's service treatment records show that he underwent physical therapy with lumbar and pelvic traction at the Long Beach Naval Hospital in October 1974 for a period of 2 weeks; however, clinical treatment records pertaining to such treatment are not associated with the claims file for review.  It also appears a second round of pelvic traction was ordered in March 1975.  Thus, additional development efforts must be made to obtain clinical treatment records pertaining to lumbar and pelvic traction received at Long Beach Naval Hospital in October 1974.  

Also, although the Veteran was afforded a VA spine examination to determine the nature and etiology of his claimed low back condition in April 2008, the Board finds that it is inadequate for the purpose of adjudication of the claim.  Specifically, the examiner did not address why the Veteran's claimed low back condition is congenital in nature in light of the apparent absence of congenital findings on post-service x-ray examinations.  Also, even assuming that the Veteran indeed has a congenital abnormality of his lumbar spine, the examiner failed to address whether subsequent x-ray finding as noted above showed aggravation of the congenital abnormality of the lumbar spine or superimposed injury of the lumbar spine.  Specifically, it appears that x-ray findings during service initially diagnosed spina bifida occulta in March 1974 and the spine was noted to be "otherwise negative" at that time.  Subsequent in-service findings on lumbar spine x-rays included degenerative changes of the L5 disc in April 1974, lumbarization of S1 with partial synchondrosis in May 1974, and partial sacralization of L5 with diagnostic impression of a transitional vertebra in July 1974.  Thus, it is necessary to obtain an opinion to determine whether the above x-ray findings are representative of an aggravation or superimposed injury of the lumbar spine.  It is also necessary to obtain an opinion as to why post-service SSA examinations do not contain x-ray findings or diagnosis of a congenital abnormality of the lumbar spine.

Right Arm, Right Leg, Right Ankle 

The Veteran claims he has current diagnoses of traumatic arthritis of his right arm, right leg, and right ankle related to his involvement in a motorcycle accident during service.  He recalled his right arm being casted from his wrist to midway between his shoulder and elbow for a number of weeks.  Also, during the August 2008 VA examination, he reported multiple fractures of all of his extremities related to multiple accidents during service.  

As noted above, the Veteran's service treatment records note several injuries of his right lower extremity, to include an inversion injury of an unidentified lower extremity in April 1972.  He was advised to return for x-ray the following morning, however, there is no indication in the available service treatment records that any follow-up or x-ray examination was performed.  Thus, additional development is necessary to determine whether the Veteran underwent x-ray examination of his right lower extremity in April 1972.  

Similarly, in April 1975, the Veteran sustained a right ankle sprain.  X-ray examination was performed and was subsequently read as showing slight lateral widening of the tibia talar joint suggestive of a ligament injury.  An orthopedic evaluation was ordered, however, the Veteran's service treatment records are negative for any indication that an orthopedic evaluation was performed.  Thus, additional development is necessary to determine whether the Veteran underwent orthopedic evaluation of his right ankle between April and June 1975.

Also, service treatment records show casting of the Veteran's right arm from late July 1973 to late August 1973, however, the associated clinical service treatment records contain no mention as to the mode of injury of the right arm.  At the hearing, the Veteran testified that casting of his right arm was related to a motorcycle accident for which he received overnight hospital treatment for one night.  Thus, additional development is necessary to determine whether there are outstanding inpatient treatment records pertaining to injury sustained in a motorcycle accident in July 1973.  

Finally, although the Veteran underwent a VA joints examination of his right wrist in August 2008, it does not appear that anything other than his wrist was fully examined at that time.  He has not been afforded a VA examination to determine whether he has current disability of his right arm and right leg which may be related to injury sustained during his active military service.  As the evidence of record suggests that he may have current osteoarthritis of his right arm and right leg related to injuries sustained during active service, he must be afforded a VA examination to determine that nature and etiology of any current disability of the right arm and right leg.

Acquired Psychiatric Disorder, to Include Anxiety and Depression 

At the January 2013 hearing, the Veteran's attorney clarified that the Veteran's claimed psychiatric disability included anxiety and depression due to pain for service-connected and claimed orthopedic disabilities.  The Veteran testified that he began using drugs and alcohol as a way to self-medicate pain related to injury sustained during service.  Records received from the SSA contain a third party statement indicating that he has a short temper, probably due to pain.  A VA treatment note also states that he experiences increased depression during times of increased pain.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  As the evidence of record shows current diagnoses of anxiety and depression which may be related to service or service-connected disability, the Veteran must be afforded a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include anxiety and depression.  


Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate records repositories and request: 

a) all service treatment records and diagnostic imaging reports pertaining to x-ray examination of either lower extremity following an inversion injury of an unidentified lower extremity in April 1972 at Kadena Air Base in Okinawa, Japan while assigned to H&S Co., H&§ Bn., 3dFSR, FMFPAC, SFRAN 96602;

b) Inpatient hospital records pertaining to injury sustained in a motorcycle accident that may have occurred in or around July 1973 at Marine Corps Air Station (H) in Santa Ana, California while assigned to H&MS-16, MAG-16, 3dMAW, MCAS (Heptr) Santa Ana California;

c) Clinical physical therapy treatment records pertaining to lumbar and pelvic traction treatment received at Long Beach Naval Hospital in October 1974 and March 1975 while assigned to H&MS-16, MAG-16, 3dMAW, MCAS (Heptr) Santa Ana California;

d) Records of orthopedic evaluation of the right ankle following injury in April 1975 at Marine Corps Air Station (H) in Santa Ana, California while assigned to H&MS-16, MAG-16, 3dMAW, MCAS (Heptr) Santa Ana California.

All pertinent follow up must be completed and documented in the claims file.

2.  Contact the Jackson, Mississippi VAMC and the Meridian CBOC and any additional appropriate records repositories and request any post-service VA medical and psychiatric treatment records and diagnostic imaging reports, to include all retired and archived records, dating from 1997 to 2008 from the Jackson, Mississippi VAMC and the Meridian CBOC.  

Also obtain ongoing VA medical and psychiatric treatment records, if any, from the Jackson, Mississippi VAMC and the Meridian CBOC dating since January 2013.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, schedule the Veteran for VA joints and spine examinations to determine the nature and etiology of his claimed low back and right ankle conditions and traumatic arthritis of the right arm and right leg.  The claims file, to include any relevant records in Virtual VA, and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, to include x-ray examination of the right arm, right leg, right ankle, and lumbar spine should be accomplished.  The Veteran's complaints and reported and documented history of the claimed disabilities should be recorded in full.

Based on examination findings and a review of the claims file, the examiner should specifically express an opinion as to following:

a) Has the Veteran developed traumatic arthritis or other disability of the right arm, right leg, right ankle, or lumbar spine, and; if so, please specify the diagnosis (or diagnoses).

b) As to the claimed low back condition, does the Veteran have a congenital abnormality of his lumbar spine?  Please specify any diagnosed congenital abnormality or lack thereof and provide reasoning for such conclusion with references to specific medical and x-ray findings of record leading to such conclusion.  

Please reconcile any conflicting evidence of record in this regard, to include the absence of any identified congenital abnormality of the lumbar spine in post-service x-ray findings.

i) If a congenital or developmental abnormality of the lumbar spine is present, is it at least as likely as not (i.e., a 50 percent probability or better) that there was any aggravation or superimposed disease or injury of such during active service?  

In responding to this inquiry, the examiner is specifically requested to discuss x-ray findings during service with spina bifida occulta noted on x-ray in March 1974 with notation that the spine was "otherwise negative," and subsequent x-ray findings of degenerative changes of the L5 disc in April 1974, lumbarization of S1 with partial synchondrosis in May 1974, and partial sacralization of L5 with diagnostic impression of a transitional vertebra in July 1974.  

ii) If a congenital or developmental abnormality of the lumbar spine is not found, provide an opinion as to whether it is at least as likely as not that any current low back disability was incurred in or aggravated by any incident of the Veteran's active military service.   

c) As any diagnosed right arm, right leg, and right ankle disabilities, provide an opinion as to whether it is at least as likely as not that any current right arm, right leg, and right ankle disability was incurred in or aggravated by any incident of the Veteran's active military service.  In responding to this inquiry, the examiner must acknowledge and discuss all injuries of the right arm, right leg, and right ankle documented in the Veteran's service treatment records (see above).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Then, schedule the Veteran for VA psychiatric examination by psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder diagnosed on examination or since August 2010, to include anxiety, depression, and substance abuse disorders.  The examiner must be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Any diagnosis of a psychiatric disorder must conform to the DSM-IV.  The examiner should review the Veteran's claims file, including service treatment and personnel records and all pertinent records of post-service psychiatric treatment with notation of increased depression during times of increased pain, substance abuse treatment records, and the January 2013 hearing testimony indicating that the Veteran used alcohol and drugs for self-medication of pain related to service-connected and claimed orthopedic disabilities.  All clinical findings should be reported in detail.  As to all acquired psychiatric pathology found during examination and since August 2010, the specific applicable diagnosis or diagnoses should be set out.  

As to each psychiatric disorder identified, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent chance or better) that the disorder began in service, was permanently worsened during or as a result of service or injury therein, or is otherwise related to service.  

The examiner must also opine whether it is at least as likely as not (i.e. a 50 percent chance or better) that any psychiatric disorder is proximately due to or aggravated by (permanently worsened beyond normal progression) by service-connected disability.  As of the date of this remand, the Veteran's only service connection disability is healed fracture of the right wrist, however, that is subject to change following the actions requested herein.  

The examiner should explain in detail the rationale for all opinions given.

5.  Then readjudicate the claims on appeal.  If the claims remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


